 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDG. Zaffinoand Sons, Inc.andShopmen'sLocalUnion No.455, InternationalAssociation ofBridge, Structural and Ornamental Iron Work-ers, AFL-CIO. Case 29-CA-1058220-May 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERS.HUNTER AND DENNISOn 17 January 1985 Administrative Law JudgeRaymond P. Green issued the attached. decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed an answer-ing brief.The National Labor Relations Board has consid-ered the decision and the record in light of the ex-ceptions and briefs and has decided to affirm thejudge's rulings, findings, and conclusions and toadopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.DECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge. Thiscase was heard by me on March 20, 21, and 23, 1984.The charge in this proceeding was filed on July 8, 1983,and a complaint was issued on October 31, 1983. In sub-stance, the complaint alleges: (1) that Respondent has ne-.gotiated with the Union in bad faith, with no intention ofreaching a contract; and (2) that "some time within sixmonths prior to the filing of the instant charge, Respond-ent unilaterally changed existing wage rates and otherterms and conditions of employment by giving employ-ees' . . . a unilateral wage increase without having bar-gained in good faith with the Union concerning suchchange, and without having reached an impasse with theUnion."FINDINGS AND CONCLUSIONS1.JURISDICTIONIt is agreed by all parties that G. Zaffino and Sons,Inc. is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act. It also isagreed that the Union is a labor organization within themeaningof Section 2(5) of the Act.II.BACKGROUNDThis is one of a group of related. cases ' all of whichhave _a long history of litigation Insofar as relevant, thebackground is described below.For a period of time prior to 1975, Zaffino had main-tainedacollective-bargainingrelationshipwith theUnion on an independent, as opposed to multiemployer,basis. (Before 1975, the Union also bargained with anemployer association called the Allied Building Metal In-dustries, Inc.) As a result, Zaffino and other independentcompanies which bargained with the Union came tohave a history of executing a series of successive con-tractswhich basically were referred to as the standardindependent contract.Over a period of time thereevolved a degree of difference between the standard in-dependent contracts and the Allied contracts.In early 1975 Zaffino along with other companieswhich were not members of the Allied Building MetalIndustries, Inc. (the Allied 'Association), decided to formtheir own multiemployer association called the Independ-ent Association of Steel Fabricators. One of the new As-sociation's. goals was to achieve parity with the contractheld by the Allied Association.Bargainingbetween the Union and the IndependentAssociation commenced on June 10, 1975. No contracthaving been reached by June 30, 1975, the Union com-menced a strike on July 1, 1975. From July 1 to late-August there was a hiatus in negotiations, albeit one ofthe Independent Association's members signed a separatecontractwith the Union. (That action provoked somelitigationwhich is described inNLRB v. IndependentAssn. of Steel Fabricators,582 F.2d 135 (2d Cir. 1978),cert. denied 439 U.S. 1130 (1979).)In lateAugust and through October 1975, negotiationswere held between the Union and the Independent Asso-ciation.However, as both sides stuck- to their guns on anumber ofissues,not much progress was made. In Octo-ber the spokesman of the Association advised Local 455that another union -was interested in organizing the em-ployees involved. Subsequently, between November 1975and January 1976, some of the employer members of theIndependentwithLocal 810 International Brotherhood of Teamsters, anaction later held to be unlawful by the Board - and theSecond Circuit Court -of Appeals at 231 NLRB 264(1977) and 582 F.2d 135.1In early January 1976, the Union and the Allied Asso-ciation reached a contract settlement. On January 14 theUnion offered the wage and fund package to the Inde-pendentAssociation on the same basis as had beenagreed to with the Allied Association. However, the In-dependentAssociation, desirous of parity, offeied toaccept the exact same terms as had been agreed to withthe Allied Association. The Union refused. On January'On various days in February, March, April, June, and September1984 I heard a number of other cases where the facts were substantiallyrelated to the instant case These were Roman Iron Works Inc, 29-CA-10583, 29-CA-10582, Achilles Construction Co, 29-CA-10585, ThePeele Co, 29-CA-10584,and KoenigIronWorks Inc, 29-CA-10586. Asthe cited cases were not consolidated for hearing with the present case, Ishall, in due course, issue separate decisions in each of these275 NLRB No. 67 G. ZAFFINO & SONS16,Local 455 was notified that 19 of the IndependentAssociation's members had withdrawn from the Associa-tionOn January 20, the Union notified the Associationthat it did not consent to such withdrawals It further ad-vised that any agreement made between it and the Asso-ciation's remaining members would be binding on those-employers who had attempted to withdraw without theUnion's consent.On January 23, 1975, Local 455 met -with three em-ployers who had not withdrawn from the IndependentAssociation.At this meeting the parties present reachedan agreement, although the three employers stated thatthey were not authorized to represent the Association.Thereafter, in late January, five employers signed theJanuary 23 stipulation, albeit refusing to do so on behalfof the Independent Association.Meanwhile, the strike was continuing against the othermembers of the Independent Association who had notsigned contracts with Local 455. The Union thereuponsent two letters to the employers who had withdrawnfrom the Independent Association, one requesting thatthey implement the January 23 stipulation,2 and theother requesting reinstatement of the striking employees.Two employers did execute agreements identical to theJanuary 23 stipulation and did reinstate the striking em-ployees. The 17 others, including Zaffino, did not.In light of the situation summarized above, Local 455filed various unfair labor practice charges. Also an unfairlabor practice charge was filed against the Union. All ofthose cases were consolidated for trial and ultimately ledto a series of decisions by the Board and the Second Cir-cuitCourt of Appeals reported at 231 NLRB 264, 582F.2d 135, 252 NLRB 922, and 681 F.2d 130 (1983). Inso-far as relevant to the present case, certain former mem-bers of the Independent Association, including Respond-ent,were ordered to bargain on an individual basis (asopposed to a multiemployer basis) with Local 455. Also,certain employerswho had executed contracts withLocal 810 were ordered to abrogate such contracts andwithdraw recognition with that Union.Zaffino, unlike some of the other companies, did notenter-into a contract with Local 810. However, as it didnot renew its contract with Local 455, it did not contin-ue to follow the terms of the expired contract.3 As aconsequence, since 1975 it operated as if it were, defacto,a nonunionized company and unilaterally esta-bished its own terms and conditions of employmentduring the 7-year period during which the litigation pro-ceeded.By the time the court of appeals issued its last decisionon June 6, 1982, the Company employed five bargainingunit employees, two of whom had been employed beforethe 1975 strike and three having been hired in 1980 and1981. Also, the two owners of the business, who are menin their seventies, no longer were interested in thegrowth of their business.2On the theory that their withdrawals from the Independent Associa-tion were untimely and therefore they were bound to execute any agree-ment made between the Union and the remaining members of the Asso-ciation3For example,upon expiration of that contract,Zaffino ceased makingpayments to the vanous trust funds as required by the contract457Concluded FindingsAfter the court's June 6 opinion, the Union sent aletter on June 8, 1982, to Roman and other companiesasking to start negotiations. On July 12 the Union sentanother letter requesting information including the namesand addresses of employees.On August 18, 1982, a meeting was held between Wil-liam Colavito, president of Local 455 and Stanley Israel,a labor attorney representing Zaffino and seven othercompanies (These were Roman Iron Works, Inc., Achil-lesConstructionCo.,The Peele Co., Koenig IronWorks,Mello Metal Products, Inc., Master Iron CraftCorp., and Mohawk Steel Fabricators, Inc.)4 At thistime, Colavito presented as the Union's proposal certainwage increase demands plus the same Standard Inde-pendent contract which these companies had rejected in1975. Israel, on behalf of his clients, told Colavito thatthey would not agree to the Standard Independent Con--tract and would eachinsiston negotiating contracts suit-able to themselves.Following the August 18 meeting, Colavito and Israel(sometimes accompaniedby his client) held a series ofabout 14 meetings through November 21, 1983. In thisrespect, it appears that although negotiations for eachcompany represented by Israel were kept more-or lessseparate, therewere occasions when discussions at ameeting for Company A related to some or all of theother companies. This often occurred when there wasdiscussion of demands: and counterproposals relating to"non economic" contract language. Thus, although it isclear that Israel was negotiating separately for each com-pany, there was a degree of overlap during the negotia-tions.As noted above, the complaint in this case alleges thatRespondent made unilateral wage increases during thecourse of the negotiations without there having been animpasse.More specifically, the complaint alleges thatsuchwage increases occurred "some time within sixmonthsprior to the filling of theinstantcharge" Theproblem with this allegation is that the evidence simplydoes not show any wage increases given by the Compa-ny during the period alleged. It certainly is true thatthere was evidence of wage increases given in July andAugust 1982 (some time after the bargaining had com-menced). But such increases were not alleged as violativeand cannot be found unlawful because they occurredoutside the 10(b) statute of limitations period.5 It also istrue that the General Counsel elicited evidence that at anegotiationon October 31, 1983, Angelo Zaffino saidthat two employees had received wage increases inAugust 1983. However, the complaint does not allegethese latter wage increases as being violative of-the Actand the General Counsel never moved to amend thecomplaint to encompass these August 1983 alleged uni-lateralwage increases. Respondent for its part objectedto the relevancy of this evidence, did not attempt to°Of these companies,Master,Mohawk,and Melto signed contractswith Local 455 (Master's contract with the Union was received in evi-dence )5 January 8, 1983, is the cutoff date for,purposes of Sec 10(b) of theAct 458 .DECISIONSOF NATIONALLABOR RELATIONS BOARDjustify these raises.As there was no evidence to-support the allegation ofunilateral changes as alleged by the complaint, and as theonlywage increases . granted during . negotiations oc-curred either outside the 10(b) period or at point outsidethe scope of the complaint, I shall recommend that thisallegation be dismissed.Gehnrich & Gehnrich, Inc.,258NLRB 528 (1981);Camay Drilling Co.,254 NLRB 239fn. 9 (1981). ,The other issue in this case-is the General Counsel'sallegationsthat Zaffino entered into negotiations in badfaith and "with no intention to enter into any final orbinding collective bargaining agreement."- '- `Section 8(d) of the Act, which defines the duty to bar-gain,does not' compel either party to a collective-bar-gaining relationship, to agree to a proposal; or to make 'aconcession. Therefore, insofar as mandatory subjects ofbargaining (generally relating to wages, hours, and termsand conditions of employment), the Act does not requireeither party to yield or compromise its position. In thisrespect, the'Supreme Court 'inNLRB v. American Insur-anceCo.,343 U.S. 395, 404 (1952), stated:compel concessions or otherwise sit in judgmentupon the substantive terms of collective bargainingagreements.--The Court further stated inH. - K Porter Co. v. NLRB,397 U.S. 99, 107-108 (1970):-It is implicitin the entire structure of the Act thatthe Board acts to oversee and-referee' the process ofcollective bargaining, leaving the results of the con-test to the bargaining strengths of the parties . . . .While'the parties' freedom of contract is not abso-lute under the Act, allowing the Boardto compelagreement`when the parties themselves' are unableto agree would violate 'the fundamental premise onwhich the--Act is based-private bargaining undergovernmental supervision' of the procedure alone;without any official compulsion over the- actualterms of the contract.It also isclear that it was the intention of -Congress topermit (within limits) employers and unions to - utilizetheir relative economic strengths vis-a-vis each other, aspart of the bargaining process.6 As pointed out by theSupreme Court inNLRB v. Insurance Agents,361'U.S.477, 489 (1960):-'The presence of economic weapons.in reserve, andtheir actual ; exercise, on occasion by the parties, ispart and parcel of the system that the Wagner andTaft-Hartley Acts have recognized . . . the truth ofthe ' matter is that at the present statutory stage ofour national labor relations policy, the two fac-tors-necessity for good-faith bargaining between6There are of course statutorily defined limits upon each side's use ofeconomic power Thus, for example, Sec 8(b)(4)(B) prohibits a unionfrom,engagingin secondary boycotts, and Sec 8(a)(3) would preclude anemployer from discharging-employees who join or support a unionparties, and the availability of economic pressuredevices to each to make the other party incline toagree on one's terms-exist side by side.It therefore is not necessarily unlawful for the strongerside to make demands or take positions consistent withits strength. Quite obviously, the respective strength of aunion versus a companyin bargainingis largely depend-ent on the support of the employees it represents, theirwillingness to strike, and the vulnerability of the compa-ny to a strike. See, for example,World Publishing Co.,220 NLRB 1065, 1071 (1975), enfd. 545 F.2d 1138 (8thCir. 1976). Furthermore, collective bargainingisbasical-ly a two-way street. Thus, while a union may lawfullymake demands designed to improveexistingemployeewages and benefits, there is nothing in the Act whichdenies an employer the right, for its part, to demand givebacks.', Where the parties arenegotiatingto replace aprior contract, neither side is precluded from seekingmodifications to its own advantage. The act simply doesnot preclude an employer from demanding that variousprovisions of the old contract be modified, altered, oreven eliminated: Thus, in the present case, when theGeneral Counsel argues that the Respondent sought tomodify or eliminate contractual provisions contained inthe contract or eliminate contractual provisions con-tained in the contract which expired in 1975,Iam. unim-pressed as to the materiality of such a fact.Although it is not illegal for a companyto engage inhard bargaining, Section -8(a)(5) of the Act neverthelessrequires the company to bargain in good faith, which isessentially defined as a willingness to enter into a con-tract.NLRB v. Insurance Agents,supra at 485. Thus, al-though a company may use its relative strength to pressfor contract terms favorable to itself, it may not use itsstrength to engage in futile or sham negotiations with theintentionof never reachingan agreement.NLRB v.Herman Sausage Co., 275F.2d 229, 232 (5th Cir. 1960).As stated inAbingdon Nursing Center,197 NLRB-781,787 (1972).Good faith, or the want of it, is concernedessential-lywith a state of mind . . . . That determinationmust be based upon reasonable inference drawnfrom the totality of conduct evidencing the state ofmind with which the employer entered into andparticipated in the bargaining process . . . -. All as-pects of the Respondent's bargaining and relatedconduct must be considered in unity, not as separate.fragments each to be assessed in isolation.In the instant case negotiation commenced on August12; 1982, and ended on November 21, 1983. During thatthe time there were about 14 meetings specifically direct-ed to Zaffino but there also were other meetings wherematters relevant to Zaffino were discussed. There is, inmy opinion, no evidence that the Company refused tomeet the Union at reasonable times and places.The evidence shows that -at the start of negotiations,Colavito presented to each company represented byIsrael the Standard Independent Contract. This form ofcontact was rejected-by Israel who stated that each com- G. ZAFFINO &SONS459pany desired to negotiate its own terms Although Israeltold Colavito that certain of his clients were not going tosupply the addresses of their employees, he did indicatethat Zaffino would turn over this information to Local455. This was done on Spetember 7, 1982.At the next meeting on September 20, Israel tendereda marked up copy of the Standard Independent Contractwith the name Melto written in. Israel said that the doc-ument also 'represented the offers of various of his otherclients, including Zaffino, except that (1) whereas Mellowould not agree to union-security and checkoff provi-sions, the others would, and (2) whereas Mello wantedthe contract to run for 6 years from October 1, 1982, toSeptember 30, 1988, the other companies (including Zaf-fino)wanted 5-year contracts 'to run to September 30,1987.As to wage rates and other economic items, Israelsaid that each company would make its own economicoffers at a subsequent time.There is a dispute as to whether Isarel on behalf ofZaffino made an economic counterproposal on Septem-ber 20, 1982. According to Colavito he did not. Accord-ing to Israel he made an identical wage offer for Zaffinoand Achilles which was cost-of-living increases eachyear less 1 percent. In my opinion it is unnecessary toresolve the above dispute as it appears that by.mutualconsent, the first 6 'or 7 months of bargaining primarilyrevolved around contract language differences inasmuchas Zaffino's proposed contract was significantly differentfrom' the Union's proffered Standard Independent Con-tract. In this respect, Zaffino and the other companies in-volved were demanding many and sizeable give backs onmandatory subjects of bargaining such as seniority, vaca-tions,holidays, subcontracting, etc. Israel also made itplain from early on in the negotiations' that the compa-nies would not agree to contribute 'to the various multi-employer trust funds called for in the Union's proposedStandard Independent Contract. In this respect, Zaffinohad made contributions to these funds before the 1975contract expired but had ceased making such paymentswhen it expired.7 At the time of these negotiations, Zaf-fino had neither a pension plan nor a health insuranceplan for its employees. Its only fringe benefits were holi-days and vacations. During the negotiations (in July1983), the Company offered to obtain Blue Cross andBlue Shield coverage for its employees. It also offered,on August 9, 1983, to make payments of 15 cents perhour per employee to a single. employer pension planwhich had immediate vesting or to improve welfare ben-efitsAt meetings during November and December 1982,the parties discussed' at considerable length their respec-tive "language" proposals. Although there were manydifferences there also were some agreements. (See, forexample, Israel's letters to the Union on December 21,1982, and April 11, 1983.)On March 7, 1983, Israel wrote a letter to Colavitosetting forth each company's contract offer. As to Zaf-fino's economic offer, this was as follows:'The Standard Independent Contract calls for employer contributionsto a pension fund, a welfare fund, an annuity fund, a vacation fund, anapprenticeship and training?und, and a severance pay fund1.Five year agreement, retroactive to October 1,1982.-2.Retention of existing benefit levels and terms.3.Across the board wage increases to employeeson the payroll on the date of the increases (6/1/83,6/1/84, 6/1/85, 6/1/86, and 6/1/87) equal to costof living increases on that June over the prior June,- less 1%With receipt of Israel's March 7, 1983 letter, -it seemsclear that at least by this time Zaffino was -tendering acomplete contract offer which was capable of acceptanceby the Union. Although this offer (and subsequently in--creased offers) may not have been to the Union's-liking,itdid represent a complete contract covering wages,hours, and other terms and' conditions of employment.Thus, among other things, the Company's offer included-(1)wage increases.over 5 years, (2) union-security andcheckoff provisions, and-(3) grievances-arbitration proce-dures., 8Moreover, between March 7 and November 21,1983, the evidence shows that the- Company made fur-ther concessions. Thus, as noted above, the Company of-feted in July and August, respectively, (1) to purchase aBlue Cross-Blue Shield Plan at 50 cents per hour, peremployee and (2) to make a contributionto a single em-ployer pension fund or, at the Union's option, to buygreater welfare benefits. Also on July '28, 1983, Zaffinochanged its wage offer to offer wage- increases of 60cents per hour per employee on June 1 of each year ofits proposed contract._Notwithstanding the- 'above, theGeneralCounselpoints to a number of evidentiary factors from which sheargues that I should infer surface bargaining. The salientpoints are:(1)The General Counsel argues that the Companyreneged on offers it previously had made. In one respectshe asserts that Zaffino reneged onits initialoffer toagree to sections 4 and 5 of'the Standard IndependentContract. Sections 4 and 5 are titled respectively "UnionSecurity" and "Checkoff of Union Dues." Section ' 4(union security) also contains a union hiring hall provi-sion. The General Counsel's argument is that when Israelon behalf of Zaffino said that Zaffino would agree tosection 4, it therefore agreed also to the hiring hall pro-8Zaffino's contract offer is unlike those in cases such asContinentalInsurance Co Y NLRB,495 F 2d 44 (2d Cir 1974),NLRB Y A-I KingSize Sandwiches,732 F 2d 872 (11th Cir 1984), cert denied 105 S Ct. 508(1984),American Parts Systems,232 NLRB 41, 47-48 (1977), andSanIsabel Electric Services,225 NLRB 1073, 1079 fn 7 (1976)In the citedcases the companies were found to have engaged in surface bargainingwhere their contract offers insisted on broad no-strike clauses while atthe same time refusing to offer any effective means of resolving contractdisputes In that class of cases, it may be said that the companies madeillusory contract offers because the contracts offered were, in effect, un-enforceable and/or required the unions to waive their representationfunctionsZaffino's offer also is distinguishable from cases where companies in-sistedon contracts of unreasonably short or long duration See, e g ,Holmes Tuttle Broadway Ford,186 NLRB 73 (1970), enfd 465 F 2d 717(9th Cir 1972)See alsoMooney Aircraft,132 NLRB 1194 (1961),wherethe administrative law judge, in an opinion adopted by the Board, con-cluded that the respondent's insistence on a 5-year contract without awage reopening clause was evidence of surface bargaining in the contextof other evidence showing an unwillingness to reach agreement 460DECISIONSOF NATIONAL LABOR RELATIONS BOARDvisions.'Israel-on'the other hand credibly testified that hesaid that Zaffino would agree to union-security - andcheckoff provisions (contained in secs. 4 and 5), butnever agreed to a union hiring hall. As I do not find thatZaffino at any time agreed to a union hiring hall I do notfind that it reneged on a previously agreed to provision.At most, there was simply a misunderstanding.(2)The General Counsel contends that the Company'sinsistence on a provision which would permit it to sub-contract is evidence of its intention to avoid reaching anagreement. Her argument appears to be that if the-Com-pany was able to obtain such a clause, it theoreticallycould subcontract out all of its business and eliminate thebargaining unit.-As to the subcontracting contention, the last contractwhich Zaffino had' maintained with Local 455 (expired in1975), and the `Standard Independent Contract proferredby the Union at,the outset of these negotiations, containsa no subcontracting provision at section 20. Initially, Re-spondent proposed that section 20 simply be deleted.-Subsequently, however, Respondent asked for a clausethat would explicitly allow it to subcontract. (The Unionhad agreed to such a clausein itscontract with MasterIron Craft Corp.)--The subject of subcontracting has traditionally beenconsidered a mandatory, subject of bargaining whichmeans that either side may insist on its position regardingthe subject. Thus, a union would clearly be within itsright if during negotiations it insisted on a ' clause whichprecluded all subcontracting by a company.9 By thesame token I can see, nothing illegal in a company refus-ing to agree to subcontracting restrictions dr alternative-ly'-insisting on a right. to subcontract during the life ofthe labor agreement. To hold otherwise would, in effect;impose a lack of mutuality in collective bargaining whichIdo not believe was envisioned by Congress. In thepresentcasethere is no evidence that Zaffino was takingitspositionsvis-a-vis subcontracting because it, in fact,intended to' take the draconian step of eliminating thebargainingunit.All that can be said is that Israel intend-ed to give the Company the option of subcontracting ifeconomic circumstances made that desirable. I thereforedo not believe that the Company's position regardingsubcontracting is evidence of surface bargaining in thecontext of this case."(3) The General Counsel correctly notes that the'Com-pany wanted significant give-backs from the last contractithad with Local 455. However, there had been a 7-yearhiatus between the expiration of that contract and the re=sumption of negotiations and a great many changes had-evolved in the employer's terms of employment duringthe interim.Moreover, I do not perceive the Act to pro-hibit a company from demanding give-backs. Collectivebargaining is a two way street and each side is entitled totry to get the best deal possible for itself. Given the stat-utory scheme, if a unioii does not 'have the economicmuscle to back up its demands, it cannot ask the Boardto compel an employer to make a contract offer more toits liking:As the evidence in this case demonstrates that -Respondent made various complete contract offers, theGeneral Counsel cannot, in my opinion, assert that theCompany had no intention of reaching an agreementsimply because those offers were viewed unfavorably bythe Union. Accordingly, it is recommended that this alle-gation of the' complaint be dismissed.CONCLUSIONS OF LAW1.Respondent G. Zaffino and Sons, Inc. is and hasbeen at all times material herein an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act. -2.Shopmen's Local Union No. 455, International As-sociationof Bridge, Structural and Ornamental IronWorkers, AFL-CIO is and has been at all times materialherein a labor organization within, the meaning of Sec-tion 2(5) of the Act.3.The Employer has not violated the Act in any re-spect as alleged by the complaint.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edioORDERIt is recommended that the complaint be dismissed inits entirety.I should note, however, that there are certain types of subcontracting10 If no exceptions are filed as provided by Sec 102 46 of the Board'sclauses which are illegal pursuant to Sec 8(e) of the Act For a discus-Rules and Regulations, the findings, conclusions, and recommendedsion of so-called union signatory clauses in the context of Sec 8(e) see,Order shall, as provided in Sec' 102 48 of the Rules, be adopted by thefor example,Retail Clerks Local 1288,163 NLRB 817 (1967), enfd 390Board and all- objections to them shall be deemed waived for all pur-F 2d 856 (D C Cir 1968)poses